 Case: 4:18-cv-01002-CDP Doc. #: 57 Filed: 06/08/19 Page: 1 of 5 PageID #: 388



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

COSMOS GRANITE (CENTRAL), LLC,                          )
                                                        )
        Plaintiff,                                      )
                                                        )       Case No. 4:18-CV-1002-CDP
vs.                                                     )
                                                        )
RIVER CITY GRANITE & STONE                              )
WORKS, LLC, et al.,                                     )
                                                        )
        Defendants.                                     )

      DEFENDANTS 3 RIVERS SOLID SURFACE & REMODELING LLC, CHANDA
      KELLEY AND WILLIAM ANDERSON'S REPLY IN SUPPORT OF MOTION TO
                    DISMISS FIRST AMENDED COMPLAINT

        COME NOW Defendants 3 Rivers Solid Surface & Remodeling LLC (hereafter "3

Rivers"), Chanda Kelley (hereafter "Kelley") and William Anderson (hereafter "Anderson”)

(collectively "3 Rivers Defendants"), by and through their counsel, Jane Cohen of the Law

Offices of Jane Cohen LLC, and Luke A. Baumstark of The Baumstark Firm, LLC, and for their

Reply in Support of their Motion to Dismiss Plaintiffs' First Amended Complaint pursuant to

Federal Rules of Civil Procedure 8(a)(2), 9(b) and 12(b)(6), state:

                            Plaintiff’s Argument in Support of its
                 Claim of Fraudulent Transfer Against Defendants in Count V
                       Is Vague and Lacks the Required Particularity

        Plaintiff's arguments in its Memorandum of Law in Opposition to Defendants’ Motion

to Dismiss Plaintiff's First Amended Complaint (“Opposition”) are as vague and uncertain as

Count V of Plaintiff's First Amended Complaint. In answering Defendant’s query as to whom

Plaintiff claims the assets were transferred, Plaintiff cites to nine (9) paragraphs of its First

Amended Complaint (“Complaint”). Of these, six (6) of the nine (9) are found in later counts

and were not incorporated into Count V. ¶¶54-55, 58-61.
 Case: 4:18-cv-01002-CDP Doc. #: 57 Filed: 06/08/19 Page: 2 of 5 PageID #: 389



                 The remaining three (3) paragraphs in Count V are merely robust conclusions.

        Plaintiff speculates that the assets were transferred to “Defendant 3 Rivers and/or Kelley

        and/or Anderson” leaving (See First Amended Complaint, ¶ 16 (emphasis added)).

        Plaintiff next “clarifies” that the assets were transferred sometime “after Cosmos made

        demand on River City and Naucke and undertook collection efforts, including filing

        litigation in Missouri State Court.” Cosmos filed suit against River City and Naucke in

        State Court in January 2016. Alleging only that a transfer occurred sometime over the

        span of approximately 39 months falls short of the particularity requirement under Rule

        9(b). See Tatum v. Oberg, 650 F. Supp. 2d 185 (D. Conn. 2009)(holding that an

        “allegation that fraudulent statements made over span of approximately 41 months was

        clearly insufficient to meet pleading with particularity requirement.”).

                           Plaintiff’s Opposition Provides no Support for its
                           Claim of “Alter Ego Liability” in Count VI

        In its Opposition, Plaintiff argues in favor of its Claim of “Alter Ego Liability” without

showing where it alleged “total domination” by anyone other than Defendant Robert Naucke.

Such domination is usually the owners dominating the entity and using it as a personal asset.

One entity must exert total domination over another entity in order to meet the rare exception to

pierce a corporate veil of two separate entities as occurred between a parent and its subsidiary in

the Collet case cited by Plaintiff. Collet v. American Nat. Stores, Inc., 708 S.W.2d 273 (Mo.

App., 1986). This has not been alleged by Plaintiff in its First Amended Complaint. Again,

Plaintiff acknowledged in its First Amended Complaint River City and 3 Rivers have separate

ownership. The fact that there is a blood relationship between the owners of the separate entities

is irrelevant.




                                                 2
 Case: 4:18-cv-01002-CDP Doc. #: 57 Filed: 06/08/19 Page: 3 of 5 PageID #: 390



       " A tripartite test has been developed for analysis of the question. To "pierce the

corporate veil," one must show:

       (1) Control, not mere majority or complete stock control, but complete domination, not

only of finances, but of policy and business practice in respect to the transaction attacked so that

the corporate entity as to this transaction had at the time no separate mind, will or existence of its

own; and

       (2) Such control must have been used by the defendant to commit fraud or wrong, to

perpetrate the violation of a statutory or other positive legal duty, or dishonest and unjust act in

contravention of plaintiff's legal rights; and

       (3) The aforesaid control and breach of duty must proximately cause the injury or unjust

loss complained of. Id. at 283.

        Plaintiff attempts to sidestep this insufficiency by arguing that Defendants fail to

recognize the “sophistication” of the argument in its pleading.    The problem is simple not

sophisticated. Plaintiff has failed to state a claim for Alter Ego Liability against the 3 Rivers

Defendants and Count VI should be dismissed.

                           Plaintiff’s Opposition Fails to Support Count VII

       Plaintiff’s Opposition also fails to support the sufficiency of Count VII. Plaintiff

acknowledges that it has failed to sufficiently allege de facto merger. namely, that Defendant

River City was dissolved, much less that it did so “as soon as possible.”

       Plaintiff's claim that 3 Rivers was a mere continuation of River City must also fail.

Missouri Courts construe the term “continuation of the corporation” literally, meaning that there

must be a “continuation of the corporate organization, management, and operations, rather than

merely the continuation of the enterprise or the product line.” Chem. Design, Inc. v. Am.



                                                  3
 Case: 4:18-cv-01002-CDP Doc. #: 57 Filed: 06/08/19 Page: 4 of 5 PageID #: 391



Standard, Inc., 847 S.W.2d 488, 493 (Mo. App. E.D. 1993). The style of this case itself shows

Plaintiff’s acknowledgement that the corporate organization of Defendant River City has not

continued, otherwise there would not be two separate companies named. Additionally, Plaintiff's

First Amended Complaint obviates Plaintiff's claim of "mere continuation" in Count VII because

Plaintiff acknowledges in the “Parties, Jurisdiction, and Venue” portion of the First Amended

Complaint that the corporations and their owners are distinct. See ¶¶ 3, 4.

       Among the considerations reviewed in analyzing whether there has been a “mere

continuation” of a business, the most important to Missouri courts is “common identity of

officers, directors, and stockholders.” Gorsuch v. Formtek Metal Forming, Inc., 803 F. Supp.

2d 1016, 1022 (Mo. App. E.D. Mo. 2011). Plaintiffs have claimed that Defendants River City

and 3 Rivers have different owners, expressly contradicting the possibility of a “mere

continuation” as construed by Missouri Courts. “Courts need not accept as true ‘factual

assertions that are contradicted by the complaint itself, by documents upon which the pleadings

rely, or by facts of which the court may take judicial notice.’" Williams v. First Nat. Bank of St.

Louis, No. 4:14CV01458 ERW, 2014 WL 5800199, at *4 (E.D. Mo. Nov. 7, 2014) (internal

citations omitted).

                                           Conclusion

           Counts V, VI, and VII of Plaintiff's First Amended Complaint fail as a matter of law.

   Defendants respectfully request dismissal of these counts with prejudice at Plaintiff's costs.


Respectfully submitted,

/s/ Jane Cohen__________                  /s/ Luke A. Baumstark
Jane Cohen #2844                          Luke A. Baumstark #56344
THE LAW OFFICES OF JANE COHEN LLC THE BAUMSTARK FIRM, LLC
2001 s. Big Bend Blvd.                    815 Geyer Avenue
St. Louis, MO 63117                St. Louis, MO 63104

                                                 4
 Case: 4:18-cv-01002-CDP Doc. #: 57 Filed: 06/08/19 Page: 5 of 5 PageID #: 392



(314) 881-6145                                         (314) 492-6290
(314) 644-4303 FAX                              (314) 492-6348 FAX
jane@janecohen.com                              luke@baumstarkfirm.com




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 7th day of June, 2019, this document was filed with
the court via the CM/ECF system which will send notice to all parties of record.


                                                            /s/ jane cohen




                                                5
